Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 1 of 13 PageID# 333




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

Christopher Counts,                               )
       Plaintiff,                                 )
                                                  )
v.                                                )                  1:19cv91 (AJT/IDD)
                                                  )
A. David Robinson, et al.,                        )
      Defendants.                                 )

                                  MEMORANDUM OPINION

       Proceeding pro se, Christopher Counts, a Wyoming inmate currently incarcerated in

Virginia pursuant to the Interstate Corrections Compact (“ICC”), initiated this civil action by

filing a complaint pursuant to 42 U.S.C. § 1983, alleging that his right of access to the courts and

to practice Satanism have been abridged in violation of the United States Constitution and the

Religious Land Use and Institutionalized Persons Act (RLUIPA), see 42 U.S.C. §2000cc et seq.

See [Dkt. No. 1]. By Order dated April 8, 2020, the Court denied Counts’ access to the courts

claim and directed the defendants to answer Counts’ constitutional and RLUIPA claim over his

right to practice Satanism. Defendants have filed a motion for summary judgment, supported by

an affidavit with exhibits attached. 1 Counts has been afforded the opportunity to file responsive

materials pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), and has responded and

also filed a motion for summary judgment of his own, also supported by exhibits and an

affidavit. Accordingly, this matter is now ripe for disposition. For the reasons that follow,

defendants’ motion for summary judgment will be granted in part and denied in part, and

plaintiff’s motion for summary judgment will be denied.


1
 Counts objection [Dkt. No. 30] to defendants’ motion for extension of time to file an answer
will be denied as moot.
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 2 of 13 PageID# 334




       In his amended complaint, Counts alleged that Virginia Department of Corrections

(“VDOC”) defendants A. David Robinson, Harold W. Clarke, Israel Hamilton, William Jarratt,

Gregory L. Holloway, William Jackson, and Ms. Witt unlawfully impeded his exercise of his

religion as a Satanist in violation of his First, Fifth, Eighth, and Fourteenth Amendment rights, as

well as RLUIPA. [Dkt. No. 9 at 6]. Specifically, he claims that the VDOC

   •   refused to recognize Satanism as a religion;
   •   placed the Satanic Bible and Satanic Rituals Bible on the banned books list;
   •   does not allow plaintiff to possess Satanic ritual items for group and individual
       worship;
   •   denies plaintiff Satanic group and individual worship;
   •   is guilty of Theological Discrimination in violation of the Free Exercise Clause of
       the First Amendment;
   •   violates freedom of the press by banning books;
   •   denies plaintiff the right to petition the government for redress of grievances;
   •   has deprived plaintiff of life, liberty, or property without due process of law under
       the Fifth and Fourteenth Amendments;
   •   has inflicted cruel and unusual punishment in violation of the Eighth Amendment;
       and
   •   denied plaintiff equal protection in violation of the Fourteenth Amendment.

[Dkt. No. 9 at 6-16]. Counts seeks monetary damages in the amount of $171,000, punitive

damages, and injunctive relief in the form of an order directing that he be transferred back to

Wyoming so that he may practice Satanism and possess his religious items. [Dkt. No. 9 at 22].

                                             I. Facts

       A. Agreed Facts

       Counts was confined at the VDOC’s Sussex I State Prison (“SISP”) from March 15, 2016

through February 21, 2020 when he was transferred to Red Onion State Prison (“ROSP”).

Counts currently remains confined at ROSP. [Dkt. Nos. 43-1 at 2; 46 at 1-2]. Defendant

Robinson is the VDOC’s Chief of Corrections Operations; Defendant Clarke is the Director of
                                                 2
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 3 of 13 PageID# 335




the VDOC; Defendant Hamilton is the former Warden at SISP (currently the Warden at Bland

Correctional Center); Defendant Jarratt is the former Assistant Warden at SISP (currently the

Assistant Warden at Nottoway Correctional Center); Defendant Witt is the Grievance

Coordinator and supervises the law library at SISP; Defendant Holloway is the Regional

Operations Chief for the VDOC; and Defendant Jackson is the former Chaplain at SISP. [Dkt.

Nos. 43 at 4; 46 at 2-3].

       VDOC Operating Procedure (“OP”) 841.3, effective December 1, 2019, sets for the

VDOC’s current policy governing Offender Religious Programs and applies to all VDOC’s

facilities. This operating procedure establishes protocols to provide reasonable opportunities for

offenders to voluntarily pursue religious beliefs and practices subject to concerns regarding

facility security, safety, order, space and resources. The VDOC policy gives no preference to the

activities of one religious denomination, faith, or sect over another. [Dkt. No. 43-1 at 5].

       The VDOC has recognized specific religions that are allowed to meet in the VDOC

facilities without further review and approval of the Faith Review Committee (“FRC”) and the

Chief of Corrections Operations (Defendant Robinson). The FRC is a panel of representative

VDOC staff who serve in an advisory and decision-making capacity regarding religious

accommodations as it relates to, and impacts on, security and legitimate penological interests of

the VDOC. [Dkt. Nos. 43-1 at 5; 46 at 3].

       Satanism is not currently a religion approved by the VDOC. Offenders may request

approval for a religion not currently recognized by the VDOC by submitting a Request for

Recognition of a Religion form to the facility unit head (Warden). The Request for Recognition

of a Religion must be complete, as well-documented as possible, and include any relevant

supporting documentation. The Warden reviews the request to ensure that it is complete and to



                                                 3
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 4 of 13 PageID# 336




confirm that the requested religion is not currently on the list of religions approved to operate in

VDOC facilities. The Warden will then document their recommendation on the Request and

forward it, along with the offenders’ supporting documentation, to the FRC. The FRC will then

make a recommendation to the Chief of Corrections Operations who makes the final decision to

approve or disapprove the religion. [Dkt. Nos. 43-1 at 5; 46 at 3].

       The VDOC policy allows inmates to practice their religion either individually or as a

group through participation in scheduled religious activities, unless the religious practice or

activity presents a threat to the safety of others involved or disrupts facility order. OP 841.3

provides that the minimum number of offenders required to establish, maintain, and hold a

religious activity at a facility for a recognized religion is two. Group services would not be

offered for one offender.

       B. Disputed Facts

       The VDOC defendants assert that based upon their records, Counts has not requested

approval of Satanism as a religion within the VDOC, nor has any other offender. The defendants

rely upon an affidavit from Bernard Morris, the VDOC’s Religious Advisor. Morris’ affidavit

states that the VDOC has no record of receiving a request or any correspondence from Counts

regarding his request that Satanism be recognized as a religion. [Dkt. No. 43-1 at 5].

       Counts, however, states that he has submitted requests. Counts avers that he submitted a

request for Recognition of Religious Group to the chaplain at SISP, and that he filed a grievance

regarding no action on the request on July 31, 2018. The grievance stated that Counts wanted

“to be able to obtain religious services to practice my faith, which is Satanism/Satanic on the

same basis as anyone else as well as purchase religious items the same as anyone else.” [Dkt. No.

46-1 at 17]. The response did not address the submission of the request form and instead stated



                                                  4
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 5 of 13 PageID# 337




that Satanism is not an approved religious group and concluded the grievance was unfounded.

[Id. at 19]. In his appeal, Counts specifically referenced the submission of the request form and

listed specific religious items he was prohibited from possessing. [Id. at 20]. Defendant

Holloway denied Counts appeal, upholding the unfounded determination. [Id. at 21]. 2

       On February 7, 2018, Counts claims to have submitted an informal complaint stating that

he had given a “Recognition of Religious Group Form” to Sgt. Willis who sent the form to the

chaplain on February 2, 2018. [Id. at 38]. The complaint stated that Counts had submitted the

form in order to get his religion, Satanism, recognized so that he could practice his religion as he

had done in Wyoming before he was transferred to the VDOC. Chaplain Jackson responded on

February 21, 2018 that “Satanism is not among the religions approved to operate in DOC

facilities” but did not mention the form. [Id.]. Counts filed a grievance on February 28, 2018

reiterating the same point, that he had submitted a request form to the chaplain to obtain

recognition of Satanism on February 2, 2018, through Sgt. Willis. The grievance form was

marked received on March 6, 2018 and was denied because the filing period had expired on

March 3, 2018. Counts avers that he turned in his grievance on February 28, 2018. [Id. at 42-

43]. Counts’ asserts that the defendants have manipulated the grievance system to avoid

considering his request for recognition of Satanism as a religion and denied him his religious

materials that he needs for individual worship. [Dkt. No. 46 at 3]. 3




2
  Defendants have also not attached a copy of the version of OP841.3 that set forth policy and
procedures prior to December 1, 2019.
3
  Counts also asserts in his motion for summary judgment that his transfer to Red Onion was in
retaliation for him filing this lawsuit. [Dkt. No. 46 at 4]. This allegation is not a claim in this
civil action. If Counts intends to pursue such a claim, he must seek to amend his lawsuit to
include the claim. As with any claim, it must be supported by facts and not speculation.

                                                 5
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 6 of 13 PageID# 338




        Counts also disagrees with the defendants’ assertion that they have not prevented him

from practicing his faith in his cell. [Dkt. Nos. 43-1 at 6; 46 at 3-4]. Counts asserts that he needs

his religious items in order to practice his religion and the defendants have denied those items to

him.

                                      II. Standard of Review

        “When cross-motions for summary judgment are before a court, the court examines each

motion separately, employing the familiar standard under Rule 56 of the Federal Rules of Civil

Procedure.” Desmond v. PNGI Charles Town Gaming, LLC, 630 F.3d 351, 354 (4th Cir. 2011).

Summary judgment is appropriate only if “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking

summary judgment has the initial burden to show the absence of a material fact. Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). The facts shall be viewed, and all reasonable inferences

drawn, in the light most favorable to the non-moving party. Anderson, 477 U.S. at 255. Parties

asserting that a fact cannot be or is genuinely disputed must comply with the requirements of

Fed. R. Civ. P. 56(c) and Local Civ. R. 56(B).

                        III. Defendants’ Motion for Summary Judgment

        A. Official Capacity Claims

        The amended complaint makes clear that Counts seeks to sue the named defendants in

both their official and individual capacities. [Dkt. No. 9 at 6]. The defendants’ motion for

summary judgment on Counts’ claims for money damages against all the defendants in their

official capacity is well taken because “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71



                                                   6
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 7 of 13 PageID# 339




(1989). [Dkt. No. 43 at 7]. In addition, the Fourth Circuit has concluded that, because RLUIPA

does not waive the Eleventh Amendment immunity of the States, it “does not authorize claims

for money damages against an official who is sued in [his or] her official capacity.” Rendelman

v. Rouse, 569 F.3d 182, 187 (4th Cir. 2009) (citing Madison v. Virginia, 474 F.3d 118, 131 (4th

Cir. 2006)); see Sossamon v. Texas, 563 U.S. 277, 285-86 (2011) (finding damages not

recoverable against defendants in official capacities under RLUIPA). This portion of

defendants’ motion for summary judgment shall be granted.

       B. Monetary Damages – Individual Capacity (RLUIPA)

       Defendants next seek summary judgment on acts committed by them for which Counts

seeks to recover monetary damages under RLUIPA. [Dkt. No. 43 at 8]. Contrary to plaintiff’s

position, RLUIPA does not provide for monetary damages against defendants in their official or

individual capacities. Counts, therefore, has no damages remedy available under RLUIPA.

Rendelman v. Rouse, 569 F.3d 182, 189 (4th Cir. 2009) (individual capacity); Wall v. Wade, 741

F.3d 492, 496 n.5 (4th Cir. 2014) (official capacity). This portion of defendants’ motion for

summary judgment shall be granted.

       C. Injunctive Relief (RLUIPA)

       Defendants move for summary judgment in their favor asserting that the individual

defendants “would not have the authority to perform the requested actions,” and therefore any

claim for injunctive relief should be dismissed. [Dkt. No. 43 at ] (citing Chadwell v. Brewer, 59

F. Supp. 3d 756, 761 (W.D. Va. 2014)). Counts responds that either defendant Clarke or his

designee can act to initiate the process by which Counts would be transferred back to Wyoming

where he can practice Satanism. [Dkt. No. 46 at 5-6]. Counts’ point simply underscores that

should the Court determine that he is entitled to injunctive relief, it would be available against



                                                  7
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 8 of 13 PageID# 340




defendant Clarke in his official, not individual, capacity. See Lovelace v. Lee, 472 F.3d 174,

193-94 (4th Cir. 2006) (noting while certain remedies are unavailable to plaintiff, claims for

injunctive relief is available under § 1983 and RLUIPA against appropriate officials in their

official capacities). This portion of defendants’ motion for summary judgment shall be granted.

          D. Mootness

          The defendants next seek to have Counts’ claim for injunctive relief declared moot

because he was transferred to ROSP and he has not submitted a request to have the VDOC

recognize Satanism as a religion since his transfer. [Dkt. No. 43 at 8-9]. Defendant’s motion is

not well taken. VDOC OP 841.3 does not operate institution by institution, but applies to all

institutions, a point which Counts raised in his opposition to the motion for summary judgment

[Dkt. No. 46 at 6]. VDOC OP 841.3 contains a list of religions that are approved to operate in

VDOC facilities. [Dkt. No. 43-1 at 25]. The transfer to ROSP does not moot Counts First

Amendment or RLUIPA claims. This portion of the motion for summary judgment will be

denied.

          E. Free Exercise/RLUIPA

          “In order to state a claim for violation of rights secured by the Free Exercise Clause, an

inmate, as a threshold matter, must demonstrate that: (1) he holds a sincere religious belief; and

(2) a prison practice or policy places a substantial burden on his ability to practice his religion.”

See Carter v. Fleming, 879 F.3d 132, 139 (4th Cir. 2018). Plaintiff alleges a sincere belief and

has provided specific burdens he alleges the defendants have placed upon him. See also

Greenhill v. Clarke, 944 F.3d 243, 253 (4th Cir. 2019) (“First Amendment does not provide as

great a protection for inmates’ religious exercise as does RLUIPA.”) (citation omitted); but see

DeHart v. Horn, 227 F.3d 47, 50-51 (3d Cir. 2000) (en banc) (“Nevertheless, the fact of



                                                   8
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 9 of 13 PageID# 341




incarceration and the valid penological objectives of deterrence of crime, rehabilitation of

prisoners, and institutional security justify limitations on the exercise of constitutional rights by

inmates [and] a prison inmate ‘retains [only] those rights that are not inconsistent with his status

as a prisoner or with the legitimate penological objectives of the corrections system.’”) (quoting

Pell v. Procunier, 417 U.S. 817, 822 (1974)); McCorkle v. Johnson, 881 F.2d 993, 996 (11th Cir.

1989) (prison restriction on possession of Satanic Bible and practice of Satanism reasonably

related to valid penological interests).

        Defendants assert that they are entitled to summary judgment because the “undisputed

evidence demonstrates that Counts never requested that Satanism be approved as a recognized

religion as required under OP 841.3.” [Dkt. No. 43 at 9]. Defendants state, via Gregory’s

affidavit, that they have “no record of receiving a Request or any correspondence from Counts

regarding his request that Satanism be recognized by the VDOC as a religion.” [Id. at 11]. As

pointed out in the discussion of the facts, it is clear that there is a dispute of fact as to whether

Counts submitted a request or wrote any letters requesting Satanism be recognized as a religion.

Counts asserts that he has requested recognition of Satanism as a religion and has provided

documents in support of his assertion that include letters that he avers that he sent to various

defendants about his effort to get Satanism recognized by the VDOC. 4

        The defendants have not questioned the sincerity of Counts’ religious beliefs but argue

that requiring him to submit a request is not “a prison practice or policy places a substantial


4
  Despite providing specifics and the name of the correctional officer that Counts avers he
handed his request form to on February 2, 2018, see Houston v Lack, 487 U.S. 266, 276 (1987),
defendants have not addressed Counts claim. Further, despite Counts providing copies of letters
he avers he mailed to several of the defendants, the defendants rely on an affidavit of a chaplain,
who is not directly involved in Counts’ complaints, to aver that there is no correspondence
related to Counts’ requests for recognition. Curiously, the defendants rely only on Gregory’s
affidavit even though Gregory is not a defendant in this matter.

                                                   9
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 10 of 13 PageID# 342




 burden on his ability to practice his religion,” see Carter v. Fleming, 879 F.3d 132, 139 (4th Cir.

 2018), which applies both to a § 1983 First Amendment claim as well as RLUIPA. Wright v.

 Lassiter, 921 F.3d 413, 419 (4th Cir. 2019) (a plaintiff alleging a First Amendment claim and a

 violation of RLUIPA “must show that the Defendants’ policies are the cause of the alleged

 burden on his exercise of religion.”). The defendants assert submitting a request was not a

 substantial burden and that the “undisputed evidence presented by the Defendants demonstrate

 that Satanism is not a religion approved by the VDOC and that is why the chaplain denied

 Counts’ request to engage in satanic services at Sussex I.” [Dkt. No. 43 at 11].

        The defendants’ argument ignores that Counts disputes the fact upon which the argument

 is based because Counts avers that he has repeatedly tried to talk to the chaplain about getting

 Satanism recognized as a religion, that Counts has written to the chaplain about having Satanism

 recognized as a religion, and that Counts has submitted a request form seeking to have Satanism

 recognized as a religion but there has been no response to his request. Plaintiff’s averments are

 corroborated by various documents. Counts’ arguments have some support in that the response

 of the chaplain’s response does not address the recognition but simply states what Counts already

 knew ― that Satanism was not a recognized religion within the VDOC. [Dkt. No. 43-1 at 27-

 30]. The incongruency between the grievance and the response, as well as the response on the

 appeal, is apparent. The fact that the responses by defendants Jackson and Holloway do not

 address Counts requests to have Satanism recognized, and Counts’ assertion he complied with

 VDOC OP 841.3, lends some credence to Counts’ assertion the defendants are manipulating the

 grievance process.

        In addition, Counts has averred that he cannot practice his religion in his cell without the

 denied religious materials and defendants do not address how this alternative allows Counts to



                                                 10
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 11 of 13 PageID# 343




 practice his religion in his cell when he is deprived of his religious items. Defendants rely on

 their allegation that Counts’ failure to submit a request form precludes him from proving his

 claim. 5 Viewing the evidence in the light most favorable to Counts, this portion of defendants’

 motion for summary judgment will be denied because there is a clear dispute of facts as to

 whether defendants’ actions have imposed a substantial burden on plaintiff’s ability to practice

 his religion.

         F. Defendants Jarratt and Witt

         Defendants Jarratt and Witt move for summary judgment asserting that neither of them

 had any involvement in the First Amendment and related RLUIPA claims. Counts did not

 address this portion of the motion in his opposition to the motion for summary judgment and his

 motion for summary judgment does not address either Jarratt or Witt. A review of the

 allegations in the amended complaint [Dkt. No. 9 at 9-12] indicates the actions alleged against

 each concerned Counts’ access to the courts claim that was dismissed on April 8, 2020. [Dkt.

 No. 21]. Accordingly, Jarratt’s and Witt’s motions for summary judgment will be granted.

         G. Clarke, Robinson, Holloway, and Jackson

         The remaining defendants also seek summary judgment asserting the allegations against

 them are insufficient as a matter of law. Each will be addressed in turn.

         Director Clarke has not denied receiving the letters Counts wrote to him and is a proper

 party should injunctive relief be granted. See Fauconier v. Clarke, 966 F.3d 265, 281 (4th Cir.

 2020) (finding court erred in dismissing Director since inmate was transferred to another



 5
   While Defendants do not characterize this argument as an accommodation, interestingly
 Counts has expressly proposed as an accommodation that the VDOC transfer him back to
 Wyoming where he is free to practice Satanism and possess his religious items. [Dkt. No. 46 at
 12].

                                                 11
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 12 of 13 PageID# 344




 institution because policy overseen by the Director at issue applied to all institutions with the

 department and that prospective injunctive relief may be necessary if the inmate prevails). To be

 sure, VDOC policy requires that there be at least two inmates within the VDOC in order to

 obtain approval for group services and Counts has averred that he cannot practice Satanism by

 himself without his religious items. As noted, the evidence is in dispute on whether Counts

 submitted the request form and Clarke has not denied knowledge of the facts alleged by Counts

 that, in the light most favorable to Counts, show that Counts has been denied the opportunity to

 have his request considered and that the grievance policy has been manipulated to prevent any

 such consideration.

           Defendants Robinson and Jackson are part of the approval process for recognition of a

 religion and defendants’ motion for summary judgment concedes that each could be “involved at

 some stage of the process when a Request is submitted,” and that “there is no evidence that

 Robinson or Jackson took any direct actions in this case to violate Counts’ rights.” The evidence

 is in dispute as to whether a request was submitted, and it is clear that neither defendant has

 made any attempt to accommodate Counts’ desire to practice his religion. Further, despite

 Counts’ efforts, the defendants have denied Counts the items he needs to practice his religion

 alone. Defendants have not addressed the requested items or explained why each has been

 denied.

           Defendant Holloway argues that his involvement was to simply “rubberstamp” Counts

 appeal from the denial of his grievance. As noted, the evidence is in dispute as to whether a

 request was submitted, and Holloway has not addressed the allegation that the grievance process

 was manipulated to prevent consideration of the request form. The record might shed more light

 on this dispute if somewhere along the line of any of the responses to the grievances had



                                                  12
Case 1:19-cv-00091-AJT-IDD Document 48 Filed 01/22/21 Page 13 of 13 PageID# 345
